Citation Nr: 0512878	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  97-13 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and physician




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In April 1996, the veteran was afforded a personal hearing at 
the San Juan RO.  

In December 2002, the Board found that new and material 
evidence had been submitted to reopen both issues currently 
on appeal and then conducted further development on the 
issues.  The matter was subsequently remanded by the Board in 
May 2003 and February 2004.  The matter is now once again 
before the Board for disposition.  As a final note, this 
matter has been advanced on the docket.     


FINDINGS OF FACT

1.  The veteran does not have a gastrointestinal disorder 
that is attributable to service.

2.  The veteran does not have a back disorder that is 
attributable to service.




CONCLUSIONS OF LAW

1.  The veteran's gastrointestinal disorder was not incurred 
in or aggravated by the veteran's military service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).

2.  The veteran's back disorder was not incurred in or 
aggravated by the veteran's military service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the four volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's separation examination 
report and the response from the National Personnel Records 
Center (NPRC) and enclosed Morning Reports; the veteran's 
contentions, including testimony provided before the RO in 
April 1996; VA examination reports dated between 1977 and 
2003; VA treatment and hospitalization records; records from 
the Social Security Administration; and numerous lay 
statements.  In addition, the Board has received and reviewed 
letters and treatment records from several private health 
care providers, to include, but not limited to, Clinica San 
Rafael, Dr. Franz Schachter, Coney Island Hospital, Dr. 
Miguel A. Cubano, Dr. Carlos Melendez, Dr. Miguel A. Ramirez-
Soto, Dr. Michael Jasin, Dr. Pedro Cruz, Dr. Hector J. Cases-
Mayoral, Dr. Placido Torres Jr., Dr. DeCastro, Dr. Jose 
Jumenez, Dr. Irving H. Parnes, and Dr. Emil C. Zuckermann.  
[The Board notes there are records in the files from several 
other private physicians, but they concern treatment for 
unrelated conditions such as cardiac, hearing loss, vertigo, 
etc.]  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

The Board notes that the only service medical record 
associated with the claims folder is the veteran's separation 
examination report.  Unfortunately, this is a fire-related 
case, meaning that the veteran's service medical records are 
presumed to have been destroyed in a fire at the NPRC and 
are, thus, unavailable.  A Report of Search of Organizational 
Records by the NPRC was accompanied by Morning Reports which 
show the veteran going into the 326 Station Hospital at Camp 
O'Reilly, Puerto Rico, on April 3, 1945 and being returned to 
duty on April 21, 1945.  However, these do not reveal the 
reason for such hospitalization or provide any diagnoses.         

				I.  Service Connection 

The veteran argues that he has a gastrointestinal disorder 
and a back disorder as a result of his active service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that certain chronic diseases, such 
as arthritis and peptic ulcers (gastric or duodenal), are 
subject to presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309.  


In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				A.  Gastrointestinal Disorder

The veteran has a currently diagnosed gastrointestinal 
disorder, as evidenced by the January 2003 and March 2003 VA 
digestive conditions examination reports.  However, there is 
no evidence of gastrointestinal disorder in the only 
available service medical record, his separation examination 
report, dated May 3, 1946.  Furthermore, there is no 
persuasive nexus opinion relating the veteran's current 
gastrointestinal disorder to his active service.  The 
examiner in the March 2003 VA digestive conditions 
examination report stated: 

In short, in my opinion, the etiology of 
our patient's [the veteran's] GI 
condition is not attributable to or 
related to any acute short lived 
stressful incident suffered either prior 
to active service, during active service 
or after active service...       

It is stated in the examination report that the claims folder 
had been reviewed extensively.  

The Board acknowledges the May 22, 1947 report from Clinica 
San Rafael in which gastroenteritis was diagnosed and the 
June 1958 letter from Dr. Franz Schachter, in which he 
diagnosed a possible gastric ulcer.  However, the objective 
medical evidence does not show that the veteran had a peptic 
ulcer (gastric or duodenal) within one year of the date of 
his separation from service, May 4, 1946.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, the March 2003 VA opinion 
indicates that the single episode of gastroenteritis in 1947 
was an acute, independent, self-limited problem that carries 
no significant chronicity to be considered part of the 
present gastrointestinal findings or diagnosis.

Additionally, the Board notes the August 1995 psychiatric 
evaluation report by Dr. Miguel A. Cubano, in which he 
diagnosed, inter alia, duodenal ulcer by stress.  Dr. Cubano 
stated in the report "[w]e are dealing with a man, who 
suffered an accident while on active duty, and since that 
date, developed several medical conditions that are related 
to the service."  A history was recited in the report 
regarding an alleged incident in which a live grenade was 
dropped by a soldier during training, but then quickly picked 
up and thrown by an instructor.  Dr. Cubano reported that the 
veteran was in a panic with diarrhea, epigastric pain, and 
"cholics," which remained and, that he eventually developed 
an ulcer due to the stress.  This opinion appears to be based 
upon the veteran's oral history to the examiner, as there is 
no indication that the veteran's claims folder was reviewed 
and the only service medical record in existence is the 
separation examination report, which is negative for any 
gastrointestinal disorder.  The Court in LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) held that medical history provided 
by the veteran does not transform that history into medical 
evidence.  The Board observes that the weight it places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  
     
Again, there is no evidence that Dr. Cubano reviewed the 
veteran's claims folder.  By contrast, the VA examiner in the 
March 2003 examination report specifically stated that the 
claims folder had been reviewed extensively.  Furthermore, 
Dr. Cubano's report is entitled a psychiatric evaluation; Dr. 
Cubano is a psychiatrist.  The March 2003 VA examination, on 
the other hand, was specifically for digestive conditions.  
Thus, the Board finds that the opinion offered by the VA 
examiner in the March 2003 examination report has more 
probative value than that offered by Dr. Cubano.  The VA 
examiner noted that although a gastric disorder would likely 
be influenced by a stressful situation, this would have to be 
a chronic persistent stressful problem, and occasional 
isolated episodes of stress such as those reported by the 
veteran would aggravate the gastrointestinal problem 
momentarily, but would only become a factor in the etiology 
of the gastrointestinal condition if the stress was chronic.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the claim must be denied.       

The Board has considered the veteran's assertions in support 
of his argument that he has a gastrointestinal disorder that 
should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The Board notes that the record 
contains a letter from the veteran dated November 1945 (and 
translated from Spanish to English) in which he complains 
about continual back and stomach pain.  However, for the 
reasons stated above, such is not competent evidence of a 
diagnosis, nor is it competent evidence of a nexus between 
the claimed condition and his service.  Accordingly, the 
veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



				B.  Back Disorder

The veteran also has a currently diagnosed back disorder, as 
evidenced by the February 2003 VA spine examination report.  
However, the veteran's back claim suffers the same 
deficiencies as the claim for entitlement to service 
connection for a gastrointestinal disorder, as there is no 
evidence of a back condition in the only available service 
medical record, his separation examination report, dated May 
3, 1946.  Furthermore, there is no persuasive nexus opinion 
relating the veteran's current back condition to his active 
service.  The examiner in the February 2003 VA spine 
examination stated in the examination report that it was his 
opinion that the current diagnosis on the examination report, 
as well as on all the medical certificates included in the 
multiple claims folders, was not at least as likely as not 
related to his active service, stating that all of the 
conditions appeared after a 1974 motor vehicle accident.  The 
examiner's longitudinal review of the veteran's claims folder 
is well documented in the examination report.  

The first objective evidence in the record of a back 
condition is an examination report by a Dr. DeCastro of the 
New York State Workman's Compensation Board, dated September 
1961, more than fifteen years after the veteran's separation 
from service.  It was noted in the report that the veteran 
was being examined in connection with a lump sum settlement.  
The chief complaint was reported to be pain and discomfort in 
the lower back.  The examiner concluded that the veteran had 
a partial disability which was permanent.  Other relevant 
evidence includes a March 1975 letter from Dr. Irving H. 
Parnes noting that the veteran was involved in a motor 
vehicle accident in June 1974 in which he injured his neck 
and low back.  It was further noted that the veteran gave a 
history of suffering a back injury in 1955, which caused a 
partial disability.  The diagnoses listed were cerebral 
concussion, post-concussion syndrome, and lumbosacral sprain, 
severe and recurrent.  Additionally, an April 1976 letter 
from Dr. Emil C. Zuckermann also noted that the veteran was 
involved in a motor vehicle accident in June 1974.  A 
November 1977 VA report of lumbosacral spine and cervical 
spine X-rays noted that they were essentially negative, but a 
March 1979 letter from Dr. Placido Torres, Jr. noted a 
diagnosis of chronic lumbosacral strain with possible 
herniated nucleus pulposus.  Additionally, September 1984 
reports of cervical spine and lumbosacral spine X-rays both 
show degenerative joint disease.  However, none of the 
foregoing evidence relates the veteran's current back 
disability to his active service.    

In this regard, the Board acknowledges the statements of Dr. 
Miguel A. Ramirez-Soto, Dr. Hector J. Cases-Mayoral, and Dr. 
Placido Torres Jr., which do relate the veteran's back 
condition to his active service.  These opinions, though, 
appear to be based upon the veteran's oral history to the 
examiners, as there is no indication that any of these 
examiners reviewed the veteran's claims folder and the only 
service medical record in existence is the separation 
examination report, which is negative for any back condition.  
The Court in LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
held that medical history provided by the veteran does not 
transform that history into medical evidence.  The Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  
     
Again, there is no evidence that any of the private 
physicians reviewed the veteran's claims folder.  By 
contrast, the VA examiner in the February 2003 examination 
report clearly reviewed the veteran's claims folder, as 
numerous entries were made in the report referencing medical 
evidence in the claims folder.  Thus, the Board finds that 
the opinion offered by the VA examiner in the February 2003 
examination report has more probative value than that offered 
by the private medical opinions of record.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the 
claim must be denied.       


The Board has considered the veteran's assertions, as well as 
those of numerous lay persons, in support of the argument 
that the veteran has a back disability that should be 
service-connected.  It is of note that in some of the lay 
statements submitted in support of the veteran's claim it is 
stated that they remember having visited the veteran while he 
was in the hospital at Camp O'Reilly in April 1945.  However, 
even assuming the historical accuracy of these lay 
statements, their statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As is 
discussed above, a persuasive medical opinion linking the 
veteran's current back disability to his active service is 
lacking in this case.  Finally, the Board again notes the 
November 1945 letter in which the veteran complains about 
continual back and stomach pain.  The Board reiterates that 
such is not competent evidence of a diagnosis, nor is it 
competent evidence of a nexus between the claimed condition 
and his service.  Accordingly, the veteran's claim must be 
denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a VCAA letter to the veteran, 
dated March 2004, informed him of what the evidence needed to 
show in order to establish entitlement to service connection.  
The Board notes that this letter was returned to VA by the 
United States Postal Service.  However, a note in the margin 
of the letter indicates that the letter was resent to the 
veteran using a different address on July 14, 2004.  There is 
no indication of record that this second attempt was 
unsuccessful in reaching the veteran.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The VCAA letter informed the veteran that VA's duty to assist 
included developing for all relevant records from any federal 
agency (to include military records, VA medical records, or 
Social Security Administration records), and making 
reasonable efforts to get relevant records not held by a 
federal agency (to include from state or local governments, 
private doctors and hospitals, or current or former 
employers).  The letter also stated that VA would provide a 
medical examination or obtain a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.      

In addition, the June 2002, June 2003, and January 2005 
supplemental statements of the case (SSOC's) reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  

The Board also notes that a December 2002 letter sent to the 
veteran (at a time when the Board was developing evidence in 
the first instance) asked him to provide information as to 
all health care providers that had treated him for the 
claimed conditions and provide releases authorizing VA to 
request the identified records.  He was also told at that 
time that he could submit the records to VA on his own.

Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further notes that no response was 
received from the veteran after the December 2002 or 2004 
VCAA letters, so there is no indication in the record of any 
evidence existing that should be obtained before considering 
the merits of these claims.

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  For instance, the SSOC's included 
the language of 38 C.F.R. § 3.159(b)(1).  Thus, the VCAA 
notice, combined with the SSOC's, clearly complies with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

The Board notes that the veteran's service medical records 
regarding his period of active duty (other than his 
separation examination report) are unavailable from the 
National Personnel Records Center (NPRC), and are thought to 
have been destroyed in a fire in the early 1970's.  As noted 
above, a Report of Search of Organizational Records by the 
NPRC was accompanied by Morning Reports which show the 
veteran going into the 326 Station Hospital at Camp O'Reilly, 
Puerto Rico, on April 3, 1945 and being returned to duty on 
April 21, 1945.  However, these do not reveal the reason for 
such hospitalization or provide any diagnoses.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  Additionally, an attempt was made 
to obtain the veteran's Social Security Administration (SSA) 
records, however, a March 2004 FAX correspondence from the 
SSA National Records Center stated that the veteran's folder 
had been destroyed.   

Finally, the Board notes that, in addition to obtaining both 
private and VA treatment records of the veteran, he has been 
afforded VA examinations regarding the claims currently on 
appeal before the Board.  Therefore, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.


ORDER

Service connection for a gastrointestinal disorder is denied.  

Service connection for a back disorder is denied.  



	                        
____________________________________________
	MICHELLE L. KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


